Citation Nr: 0521880	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  01-00 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When the case was last before the Board in October 2003, it 
was remanded for additional development.

The Board notes that in the May 2000 rating decision the RO, 
apparently, reopened and then denied the claim seeking 
service connection for PTSD.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  


FINDINGS OF FACT

1.  In March 1996, the RO confirmed and continued the 
previous denial of service connection for PTSD; this decision 
was not appealed and is final.

2.  The evidence received since the March 1996 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
liberalizing provisions of the VCAA are applicable to the 
present appeal.  

In addition, the definition of new and material evidence, 
codified at 38 C.F.R. § 3.156(a) (2003), has been amended.  
It, however, applies to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received before that 
date.  Under the unamended version, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Analysis

In a final decision of March 1996, the RO confirmed and 
continued the denial of service connection for PTSD because 
there was no credible evidence supporting a stressor.  At the 
time of this final decision, evidence on file included 
service medical and personnel records, VA treatment records 
from 1993-1994, and private medical records.  

The subsequently received evidence includes the report of an 
October 1999 VA examination and a private medicals record 
from Dr. K and Dr. C, which note the veteran's activities as 
a liaison between the artillery company and the infantry.  He 
reportedly participated in a number of search and destroy 
missions.  In addition, the subsequently received evidence 
includes a letter from a social worker at the outpatient 
treatment center at VAMC in Sayre, Pennsylvania, which states 
that despite the veteran's use of repression and suppression 
relative to his combat experiences in Vietnam, his level of 
functioning as indicated by his GAF score is very poor.  A 
second letter from the same VA social worker notes that it is 
obvious that the veteran's problems are related to his time 
in Vietnam; he was referred for inpatient treatment for his 
PTSD.  Furthermore, an October 2004 VA examination report 
notes that the veteran has a current diagnosis of PTSD 
related to combat in Vietnam.  Several specific stressors are 
listed, including the death of the veteran's friend, K., and 
the veteran's experience being shot at by the enemy, because 
he was a radioman.  

The aforementioned evidence is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
this new evidence consisting of more specific in-service 
stressors is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, this 
evidence is new and material and reopening of the claim is in 
order.  


ORDER

The application to reopen a claim of service connection for 
PTSD is granted; to this extent, the appeal is granted.




REMAND

Pursuant to the Board's October 2003 remand, the RO attempted 
to verify the veteran's alleged stressors with U.S. Armed 
Services Center for Unit Records Research (CURR) by 
requesting unit histories.  CURR responded to the RO's 
request for verification in August 2004, stating that they do 
not provide histories for units; they research stressful 
events from combat unit records.  The RO did not attempt to 
locate the requested unit histories from any other 
appropriate agency.  On remand, additional attempts should be 
made to verify the veteran's service stressors.  The RO 
should also attempt to obtain morning reports and lessons 
learned/operating reports for the veteran's unit.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include a 
request that the veteran submit any 
pertinent evidence in his possession.  
The letter should request the veteran to 
provide the approximate date (within a 
60-day period) on which his friend, K., 
was killed.  The veteran should also be 
requested to supply K.'s last name.  The 
veteran should further be requested to 
provide the approximate date (within a 60 
day period) in 1969 during monsoon season 
when his unit was ambushed by enemy 
forces.  In addition, the RO should 
inform the veteran that he may submit 
"buddy" statements in order to help 
substantiate his alleged stressor(s). 

2.  The AMC or the RO should undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran, to include 
obtaining any outstanding up-to-date 
treatment records from the Sayre VA 
Clinic.  If the RO is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  Thereafter, if the veteran provides 
the dates requested, the AMC or the RO 
should attempt to verify the stressors 
with CURR.

4.  The AMC or the RO should also contact 
the appropriate agency and obtain the 
unit histories, lessons learned/operating 
reports, and morning reports for U.S. 
Army, 2nd Battalion, Battery C, 320th 
Artillery.  

4.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. Parakkal	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


